
	
		I
		112th CONGRESS
		1st Session
		H. R. 3267
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide small businesses with a grace period for any
		  regulatory violation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Small Business Jobs Act of
			 2011.
		2.In
			 generalSection 558 of title
			 5, United States Code, is amended by adding at the end the following:
			
				(d)Before imposing any sanction on a small
				business (as such term is defined in section 601 of title 5, United States
				Code, and including any business with a market capitalization of $7,000,000 or
				less in average annual receipts, or any business that is classified as a mining
				or manufacturing business under the North American Industrial Classification
				System that has 500 employees or less) for any violation of a rule or pursuant
				to an adjudication, an agency shall—
					(1)not later than 10
				business days after the date on which the agency determines that a sanction may
				be imposed on the small business, provide notice to the small business that the
				small business may be subject to a sanction at the end of the grace period
				described in paragraph (2);
					(2)defer any further action for a period of
				not less than 6 months, which shall be extended by an additional period of 3
				months on application by the small business demonstrating reasonable efforts
				made in good faith to remedy the violation or other conduct giving rise to the
				sanction;
					(3)make a further
				determination after the period described in paragraph (2) as to whether or not
				the small business would still be subject to the sanction as of the end of that
				period; and
					(4)if the
				determination under paragraph (3) is that the small business would not be
				subject to the sanction, waive the sanction.
					(e)Nothing in
				subsection (d) shall be contrued to prevent a small business from appealing any
				sanction imposed in accordance with the procedures of the agency, or from
				seeking review under chapter 7 of this
				title.
				.
		
